Citation Nr: 1146196	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-30 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie tooth disease

2.  Entitlement to service connection for a lumbar disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, A. L., and J. C.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to December 1980.  Thereafter, she had reserve service in the Air Force, to include periods of active duty for training (ACDUTRA).  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The claims folder was later transferred to the RO in New Orleans, Louisiana.

Notably, on an August 2008 VA Form 9, the Veteran limited her appeal to her back strain only; however, in November 2008, the RO certified both issues to the Board.  Consequently, both issues are listed on the title page.

In August 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran expressed her intention to withdraw the issue of entitlement to service connection for Charcot-Marie-Tooth disease.  Also at the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The  the issues of entitlement to service connection for a neck disability and a left ankle disability have been raised by the record, but have not been adjudicated by the RO.   Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  At the August 2011 Travel Board hearing, the Veteran expressed her intention to withdraw her appeal in the matter of entitlement to service connection for Charcot-Marie-Tooth disease.

2.  A lumbar spine disability is etiologically related to the Veteran's period of ACDUTRA.
CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn her appeal in the matter of entitlement to service connection for Charcot-Marie-Tooth disease, the Board does not have jurisdiction to consider such matter.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn issue

Given the Veteran's expressed intent to withdraw the appeal seeking entitlement to service connection for Charcot-Marie-Tooth disease, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

In August 2011, the Veteran requested to withdraw her appeal seeking entitlement to service connection for Charcot-Marie-Tooth disease.  Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in any matter which under 38 U.S.C.A. § 511 is subject to a decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board may dismiss any appeal which fails to allege error of fact or law in the matter before the Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw an appeal at any time prior to the issuance of a final Board decision on the matter.

The Veteran has withdrawn her appeal in the matter of entitlement to service connection for Charcot-Marie-Tooth disease.  Accordingly, there is no allegation of error of fact or law in this matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in this matter must be dismissed.

II.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition on the only claim remaining in appellate status is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.

III.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (IDT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2011).  Service connection may accordingly be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing inactive duty training.  See 38 U.S.C.A. §§ 101, 106, 1131 (West 2002).

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.   

In this case, the Veteran is seeking service connection for a lumbar spine disability, which she contends was incurred during a period of ACDUTRA with the United States Air Force Reserves.  At the outset, the Board notes that private treatment records provide current diagnoses of degenerative disc disease.  Thus, this element of the service connection claim has been satisfied.

The Veteran's service records document her report of a low back injury after lifting heavy boxes during a period of ACDUTRA in July 2002.  Reserve records include intermittent private treatment from August 2002 through 2003 for chronic low back pain.  Per official military documents, the Veteran's lumbar spine injury was determined to have occurred in the line of duty.

The Veteran has reported that she has experienced continuous low back pain since her July 2002 injury.  Her daughter also testified that her mother has had continuous chronic low back pain since her July 2002 injury.

Post-service treatment records dated in 2006 through the present document that the Veteran is seen intermittently for lumbar spine disability.  She is noted to be on medication for chronic low back pain.  An undated record notes that the Veteran is scheduled for low back surgery in October 2011.

July 2011 letters from the Veteran's private treating physicians, M. E. M., and T. B. W. indicate that the Veteran's current low back disability is related to her in-service low back injury.

In light of the aforementioned evidence, the Board concludes that service connection for a lumbar spine disability is warranted.  

The Veteran has provided credible statements regarding the onset of her lumbar spine disorder in service, and such injury is clearly documented.  Moreover, credible lay evidence establishes that low back symptomatology has been continuous since service, and private medical opinions link the current symptoms to active service.  For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board concludes that a chronic lumbar spine disorder was incurred in her period of ACDUTRA in July 2002.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

As the Board has no jurisdiction in such matter, the appeal seeking entitlement to service connection for Charcot-Marie tooth disease is dismissed.

Service connection for a lumbar spine disability is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


